 In the Matter of CASTLE DOME COPPER Co.,INC.andUNITED BROTHER-HOOD OF CARPENTERSAND JOINERS OF AMERICA,LOCAL 1538In theMatter Of CASTLEDOME COPPER CO.,INC.andTRUCK DRIVERS,CHAUFFEURS,TEAMSTERS&HELPERS,LOCAL No.274 OF I. B. OFT. C. W. & H. OF A.In the Matter of CASTLE DOME COPPER Co.,INC.andINTERNATIONALUNION OF OPERATING ENGINEERS LOCAL 428In the Matter Of CASTLE DOMECOPPERCo.,INC.andCONSTRUCTION,PRODUCTION AND MAINTENANCE LOCAL UNION#383, of I.-H. C. B.& C. L. U. OFA.In the Matter of CASTLE DOME COPPER Co., INC.andINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL B-518In the Matter of CASTLE DOME COPPERCo., INC.andINTERNATIONALASSOCIATIONOF MACHINISTS,LOCAL No. 1342In the Matterof CASTLEDOME COPPER CO.,INC.andINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS,AND HELPERS,LODGE No. 187In the Matter of CASTLEDOMECOPPER Co., INC.andINTERNATIONALBROTHERHOOD OF BLACKSMITHS,DROP FORGERS&HELPERS, LOCALUNION No. 625In the Matter of CASTLEDOME COPPERCo.,INC.andUNITED AssoCIATION OF JOURNEYMANPLUMBERS AND STEAMFITTERSOF THE U. S.AND CANADA LOCAL UNIONNo.808In the Matter of CASTLE DOME COPPER Co., INC.andINT. UNION OFMINE,MILL & SMELTER WORKERS FOR ITSELF AND ON BEHALF OF ITSLOCAL UNION#586, CIOCases Nos.R-5685 to R-5690 inclusive,and R4719 to R-7Pinclusive,respectively.Decided August24, 1943Morris & Malott,by Messrs.G. H. MorrisandJames R. Malott,ofGlobe, Ariz., for the Company.52 N. L.R. B., No.22.135 136DECISIONS OF NATIONAL LABOR REIA'nONS BOARD'Mr. G. W. Ogden,of Miami, Ariz., for the Carpenters.Messrs.H. R. LownandGeorge Sorenson,of Phoenix, Ariz., forthe Teamsters.-Mr. W. A. Gray,of Phoenix, Ariz., for the Operating Engineers.Mr. Dean A. Sisk,of Phoenix, Ariz., for the Laborers.Mr. Alfred Shackelford,of Tucson, Ariz., andMr.W illiannM.Peterson,of Claypool, Ariz., for the IBEW.Mr. H. B. McMurry,of Phoenix, Ariz., for the I. A. M.Mr. W. D. Taylor,of Tucson, Ariz., for the Boilermakers.Mr. Paul M. Peterson,of Miami, Ariz., for the A. F. of L.Messrs. Orville LarsonandArthur Ashby,ofMiami, Ariz., forthe C. I. O.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petitions duly filed by United Brotherhood of Car-penters and Joiners of America, Local 1538, herein called the Car-penters; Truck Drivers, Chauffeurs, Teamsters & Helpers, Local No.274 of I. B. of T. C. W. & H. of A., herein called the Teamsters;International Union of Operating Engineers Local 428, herein calledthe Operating Engineers; Construction, Production and MaintenanceLocal Union #383, of I. H. C. B. & C. L. U. of A., herein called theLaborers; International Brotherhood of ElectricalWorkers, LocalB-518, herein called the IBEW; International Brotherhood of Boiler-makers, Iron Ship Builders, and Helpers, Lodge No. 187, AFL, hereincalled the Boilermakers; International Brotherhood of Blacksmiths,Drop Forgers & Helpers, Local Union No. 625, herein called the Black-smiths; United Association of Journeyman Plumbers and Steamfittersof the U. S. and Canada Local Union No. 808, herein called thePlumbers, together collectively called the A. F. of L. Unions herein;International Association of Machinists, Local No. 1342, herein calledthe I. A. M.; and International Union of Mine, Mill & Smelter Workersfor itself and on behalf of its Local Union #586, CIO, herein calledthe C. I. 0., alleging that questions affecting commerce had arisenconcerning the representation of- employees of Castle Dome CopperCo., Inc., Castle Dome, Arizona, herein called the Company, thenNational Labor Relations Board provided for an appropriate con-solidated hearing upon due notice before Daniel J. Harrington, TrialExaminer.Said hearing was held at Globe, Arizona,, on July 8, 1943. CASTLE DOME COPPER CO., INC.137The Company, the A. F. of L. Unions, the I. A. M., and the C. I. O.appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYCastle Dome Copper Co., Inc., a wholly owned subsidiary of theMiami Copper Company, is a, Delaware corporation doing businessin the State of Arizona.The Companyis engagedin the mining andreduction of copper ore. It operates a mill owned and financed bythe Defense Plant Corporation which derives concentrates from thecopper ore which the Company mines on property it owns at CastleDome,Arizona.The copper concentrates derived from theseoperationsare shipped to a smelter situated at Miami, Arizona, wherethey are reduced to blister copper, which is shipped to points outsidethe State of Arizona for refining and processing. In theoperation ofits mine andmill, the Company annually purchases suppliesof a valuein excessof $500,000, a substantial portion of which is shipped frompoints outsidethe State of Arizona.The Companyconcedesis engaged in commercewithin themeaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Local1538; Truck Drivers, Chauffeurs, Teamsters & Helpers, Local No. 274of I. B. of T. C. W. & H. of A.; International Union of OperatingEngineers Local 428; Construction, Production and Maintenance LocalUnion #383, of I. H. C. B. & C. L. U. of A.; International Brotherhoodof ElectricalWorkers, Local B-518; International Brotherhood ofBoilermakers, Iron Ship Builders and Helpers, Lodge No. 187; Inter-national Brotherhood of Blacksmiths, Drop Forgers & Helpers, LocalUnion No. 625; and United Association of Journeyman Plumbers andSteamfitters of the U. S. and Canada Local Union No. 808, are labororganizations affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.International. Association of Machinists, Local No. 1342, is a labororganization admitting to membership employees of the Company. 138'DR(ISAONS OF NATIONAL LABOR,RRLAT'IONIS BOARDInternational Union of Mine, Mill & Smelter Workers and its LocalUnion #586 are labor organizations affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.M. THE QUESTIONCONCERNINGREPRESENTATIONThe A. F. of L. Unions, the I. A. M., and the C. Ia O. have eachasserted claimsto represent a majority of the Company's employees-in the unit each claims to be appropriate and have requested the Com-pany to commence collective bargaining negotiations with each ofthem, respectively.The Company refuses such recognition unless anduntil the appropriate bargaining unit be designated by the Board.Statements of the Field Examiner introduced in evidence at thehearing, together with a statement of the Field Examiner introducedin evidence by an agreement made at the hearing, indicate that theA. F. of L. Unions and the I. A. M. each represents a substantial num-ber of employees in the unit each claims to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNIT; TH} DETERMINATION OF REPRESENTATIVESThe A. F. of L. Unions and the I. A. M. claim as appropriate, unitscomposed of those employees of the Company who fall within theirrespective jurisdictions.The C. I. O. contends that onlyone bargain-ing unit is appropriate and that it should be constituted on an indus-iThe following tabulation sets forth the Field Examiner's statements concerning the authorization-evidence submitted to him-UnionsNumber ofnames onpay roll inthe unitclaimedNumber ofdesigna-tions ordues recordssubmittedNumber ofsignatureswhich corre-spond withnames on theCompany's payroll of May 22,1943Carpenters------------------------------------------------223Teamsters574779Operating Engineers946482Laborers--------------------------------------------------9933601.B E W................................................644-I. A. M---------------------------------------------------46*3170Boilermakers---------------------------------------------1377Blacksmiths----------------------------------------------213Plumbers------------------------------------------------42(approx.) 6.Of this number,7 duplicate names in the Laborers'unit and 7 duplicate names in the unit of theOperating Engineers.The C. I. 0. submitted e applications for membership bearing names of persons on the foregoing pay roll.There are about 280 employees in the unit urged by the C. I. 0. CASTLE DOME COPPER CO., INC.139trial basis.The Company takes no position concerning the composi-tion of the unit or units.All the labor organizations are agreed onthe exclusion of timekeepers, clerical, administrative, executive, pro-fessional, and supervisory employees.However, in addition to thecontroversy concerning the respective merits of craft and industrialunits, there are diverse contentions with respect to certain allegedsupervisory employees, who, the C. I. 0. asserts, and the A. F. of L.Unions and the 'I. A. M. deny, should be excluded from the proposedunit.The merits of the various contentions will be discussed below.The Company employsforemenwho, it appears, possess, amongother powers, the authority to discharge or effectively to recommenddischarge.They do not perform manual labor except when specialcircumstances arise.We shall exclude the foremen since they areclearly supervisory employees.There are, also a number of workingleadmenwho fall within theunit claimed by the I. A. M.At least 50 percent of their time is em-ployed at the same work as the 5 to 10 men under them to whom theysubmit the foremen's orders.Leadmen receive 50 cents per day morethan do the men working under them although they do not have thepower to hire and discharge or effectively to change the status of otheremployees.We find that leadmen do not have, substantial super-visory authority and we shall accordingly include them.The proposed units urged by the A. F. of L. Unions and the I. A. M.are composed of categories of employees which, except for the residualgroup claimed by the Laborers, belong to occupational groups whichhave traditionally engaged in collective bargaining on a craft basis.There is no history of bargaining upon either craft or industrial basiswith respect to the Company's operations.From the foregoing, itappears that the employees in the units proposed by the craft organi-zations and the remaining production, construction, and maintenanceemployees might properly constitute separate bargaining units ormight be merged in the single industrial unit urged by the C. I. 0. Inthis situation, we shall permit the scope of the bargaining unit orunits to be determined in part by the results of separate elections?Since there is no controversy with respect to the composition of thevarious voting units, other than the conflict over the disposition ofcertain supervisory employees previously considered herein, we shalldirect that the question concerning representation which have arisenbe resolved by separate elections by secret ballot among the em-ployees in the units described in the Direction of Elections, who wereemployed during the pay-roll period immediately preceding the date1 BeeMatter of Insptiration Consolidated Copper Company,44 N L. R. B. 1160;Matter ofKennecott Copper Corporation, Nevada Mines Division,51 N. L. R. B. 1140.,' s 140DECISIONS OF NATIONAL LABOR RE'LAT'IONS BOARDof our Directionof Election, subject to the limitations and additionsset forth therein .sDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyIDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Castle Dome Cop-per Co., Inc., Castle Dome, Arizona, separate elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor RelationsBoard,and subject to Article III, Section 10, of said Rules and Regu-lations, among the following groups, of employees of the Company,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding timekeepers, clerical, administrative, executive; profes-sionaland supervisory employees and any employees who have sincequit or been discharged for cause :(1)To determine whether all carpenters, and carpenters' appren-tices, employed at the Company's Castle Dome mine and mill, exclud-ing carpenters' helpers 4 and shop foremen, desire to be represented byUnited Brotherhood of Carpenters and Joiners of America, Local1538, affiliated with the American Federation of Labor, or by Inter-nationalUnion of Mine, Mill & Smelter Workers and its Local Union.#586, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining,or by neither;(2)To determine whether all truck drivers, truck helpers, truckand tire repairmen,greasemen,car washers,steam cleaners, ware-9We shall place the C. I. O. on the ballot although the A. F.of L. Unions urge that itspetition be dismissed because of insufficient representation showing, since the mine andmill have only recently gone into production and sincethe C.I.O. has made some showingof representation.SeeMatter of Harvsll Asroraft Die Casting Corporation,28 N. L. R. B.417,;Matter of American Oil Company,33 N. L. R. B. 323; andMatter of Marshall Field c6Company,35 N. L. R. B.1200...4 The Carpenters does not recognize the classification of "helper"and urges that suchemployees as the Company denominates"carpenters helpers" be excluded from the unit.The carpenters'helpers are claimed by the Laborers in the residual unit.We shall accedeto the desires of the organizations involved since there is no controversy concerning thedisposition of the"carpenters helpers" although such has not been our recent practice.Cf.Matter of Kennecott Copper Corporation,Nevada,MinesDivision,51 N. L.R. B. 1140. CASTLE DOME COPPER CO., INC.141housemen,helpers and apprentices,employed at the Company's mineand mill, excluding foremen, desire to be representedby Truck Driv-ers, Chauffeurs,Teamsters&Helpers, Local No. 274 of I. B. of T. C. W.& H. of A.,affiliated with the American Federation of Labor, or byInternational Union of Mine, Mill&SmelterWorkers and its LocalUnion#586, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither;(3)To determine whether all shovel, churn drill, bulldozer andpatrol grader operators, shovel oilers, churn drill helpers, pump men,filter pump men, filter plant,lead crusher,grade, compression andscreen operators,operators in the mill, oilers,and apprentices, em-ployed at the Company'smine and mill excluding foremen,desire tobe represented by International Union of Operating Engineers Local428, affiliated with the American Federation of Labor, Or by Inter-national Union of Mine,Mill & Smelter Workers and its Local Union#586, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining,or by neither;(4)To determine whether all laborers(including road men),magazine keepers, powder leaders, air drill machine men,wagon drillhelpers, dump men, pit men,screen test men, samplers,experimentalhelpers, carpenter helpers, janitors,and apprentices,employed at theCompany's mine and mill excluding watchmen, foremen,and air drillbosses, desire to be represented by Construction,Production andMaintenance Local Union #383, of I. H. C. B. & C. L. U. of A., affili-ated with the American Federation of Labor, or by InternationalUnion of Mine, Mill & Smelter Workers and its Local Union #586,affiliated with the Congress of Industrial Organizations,for the pur-poses of collective bargaining,or by neither;(5)To determine whether all electricians,troubleshooters,substa-tion operators,helpers in the electric department,women trainees inthe electric department,and apprentices,employed at the Company'smine and mill excluding foremen, desire to be represented by Inter-national Brotherhood of Electrical Workers, Local B-518, affiliatedwith the American Federation of Labor, or by International Union ofMine, Mill & Smelter Workers and its Local Union #586,affiliatedwith the Congress of Industrial Organizations,for the purposes ofcollective bargaining,or by neither;(6)To determine whether all air drill repairmen, repairmen andtheir helpers in the mill,mechanics,servicemechanics,machinists,drill press operators,caterpillar repair helpers, diesel mechanic help-ers; machinists',helpers;sh6vePrepair'7helpers, churn drill repairmen,churn drill repairmen helpers,leadmen and apprentices,employed atthe Company'smine and mill,excluding foremen, desire to be repre-sented by International Association of Machinists,Local No. 1342. or 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDby International Union of Mine, Mill &'Smelter Workers and itsLocal Union #586, affiliated with the Congress of Industrial Organi-zations,'for the purposes of collective bargaining, or by neither;(7)To determine whether all boilermakers, welders (includingcasings),mechanical welders, welder helpers, and apprentices, em-ployed at the Company's mine and mill, excluding foremen, desire tobe represented by International Brotherhood of Boilermakers, IronShip Builders, and Helpers, Lodge No. 187, affiliated with the Ameri-can Federation of Labor, or by International Union of Mine, Mill &Smelter Workers and its Local Union #586, affiliated with the Con-gress of Industrial Organizations, for the purpose of collectivebargaining, or by neither ;(8)To determine whether all blacksmiths, bit shop helpers, churndrill bit sharpeners, air drill bit tempermen, and apprentices, em-ployed at the Company's mine and mill, excluding foremen, desire tobe represented by International Brotherhood of Blacksmiths, DropForgers & Helpers, Local Union No. 625, or by International Union ofMine, Mill & Smelter Workers and its Local Union #586, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither;(9)To determine whether all pipemen, pipe, helpers, pipefitters,and apprentices, employed at the Company's mine and mill, excludingforemen, desire to be represented by International Association ofJourneyman Plumbers and Steamfitters of the U. S. and Canada LocalUnion No. '808, affiliated with the American Federation of Labor, orby International Union of Mine, Mill & Smelter Workers and itsLocal Union #586, affiliated with the Congress of Industrial Organi-zations, for the purposes of collective bargaining or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections.